Citation Nr: 0704309	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-37 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1969 to 
September 1971. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO granted service connection 
for post traumatic stress disorder (PTSD) and assigned a 30 
percent disability rating, effective August 21, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service connected PTSD is more 
severe than the current rating demonstrates.  He underwent a 
VA PTSD examination in February 2005.  That examination 
report clearly indicates that the veteran's claims file was 
not available for review.  

The fact that the veteran's most recent examination was 
conducted without access to his claims file renders the 
subject examination inadequate for rating purposes as a 
matter of law.  38 C.F.R. § 4.1 mandates that in the 
examination and evaluation of a disability, each disability 
be viewed in relation to its history.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The February 2005 examination report indicates the veteran is 
currently receiving treatment for his PTSD at a VA medical 
center.  The veteran noted the RO's failure to review his 
current VA treatment records in a July 2005 statement in 
support of his claim.  VA treatment records dated after 
September 2004 have not been associated with the claims file.  
VA's duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2).  

Accordingly, the claim is REMANDED for the following action: 

1.  The RO should obtain and associate the 
veteran's VA treatment records from the VA 
Medical Center in Mobile, AL dated from 
September 2004 to the present with the 
claims folder.

2.  After completion of the foregoing, the 
RO should arrange for the veteran to be 
scheduled for a psychiatric examination to 
assess the current severity of his service-
connected PTSD.  The examination should 
include any test or study deemed necessary 
by the examiner.  The veteran's claims file 
must be provided to the examiner in 
conjunction with the examination and the 
examination report should indicate whether 
such review was accomplished.  

3.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the claimant 
should be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


